Case 2:19-cv-10700-TGB-EAS ECF No. 14-2 filed 03/19/19   PageID.87   Page 1 of 2




                           EXHIBIT A
Case 2:19-cv-10700-TGB-EAS ECF No. 14-2 filed 03/19/19                       PageID.88   Page 2 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

                                                   )
                                                   )       CASE:         2:19-CV-10700
THEODORE MCCLAIN                                   )       JUDGE:        HON. TERRENCE G. BERG
                                                   )
          Plaintiff,                               )
v.                                                 )
                                                   )
DALEN PATRICK HANNA                                )
HANNA LAW, PLLC and HANNA, LLP                     )
                                                   )
          Defendant.

                                     OFFER OF JUDGMENT

          Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants Dalen Patrick

Hanna, Hanna Law, PLLC, and Hanna, LLP hereby offer to allow Judgment to be entered against

them and in favor of Plaintiff Theodore McClain in the following amounts, as to all counts of

Plaintiff’s complaint:

     a)   Actual damages in the total amount of $600.00;
     b)   Statutory damages in the total amount of $1,501.00;
     c)   Plaintiff’s costs accrued to-date, and
     d)   Plaintiff’s reasonable attorney fees as determined by the Court.


                                                       HANNA LAW, PLLC

                                                       /s/ Dalen Patrick Hanna
                                                       Dalen P. Hanna 1044755 (DC) P81533 (MI)
                                                       Attorney for Defendants & In Pro Per
                                                       33717 Woodward Avenue, Suite 560
                                                       Birmingham, Michigan 48009
                                                       dh@hannallp.com
                                                       (248) 209-6486 Telephone
                                                       (202) 478-5005 Facsimile

                                                       March 15, 2019




                                                                                     2:19-CV-10700
